     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.144 Page 1 of 11



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11    KORY T. O’BRIEN,                                    Case No.: 3:19-cv-01113-JAH-MDD
      CDCR #AM-1378,
12
                                         Plaintiff,       ORDER GRANTING IN PART AND
13                                                        DENYING IN PART DEFENDANT'S
      vs.                                                 MOTION TO DISMISS PURSUANT
14
                                                          TO Fed. R. Civ. P. 12(b)(6)
      ALDO GARCIA, et al.,
15
                                      Defendants.         [ECF No. 14]
16
17
18
19
20          Plaintiff Kory O’Brien, currently incarcerated at Valley State Prison located in
21    Chowchilla, California, and proceeding pro se, filed this civil rights action (“Compl.”)
22    pursuant to 42 U.S.C. § 1983, on June 14, 2019 (ECF No. 1).
23    I.    Procedural Background
24          In his original Complaint, Plaintiff claimed various RJD Wardens, a “Plant Ops”
25    Supervisor, and two inmate appeals officials denied him equal protection and exposed
26    him to harmful conditions of confinement in July and August 2017, and then retaliated
27    against him in May 2019 after he continued to complain and file multiple grievances. See
28    Compl., at 1-4, 8, 14. He sought injunctive relief and “damages to be claimed at a later

                                                      1
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.145 Page 2 of 11



1     date.” Id. at 19. Plaintiff did not pay the civil filing fee at the time of filing, but instead
2     filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a)
3     (ECF No. 2).
4            On August 26, 2019, the Court granted Plaintiff’s Motion to Proceed IFP, but
5     dismissed his Complaint sua sponte in its entirety based on his failure to state a claim
6     upon which relief can be granted pursuant to the mandatory screening required by 28
7     U.S.C. § 1915(e)(2) and § 1915A(b). See ECF No. 6. Plaintiff was provided notice of his
8     pleading deficiencies and was granted leave to amend. Id. at 8‒17.
9            On September 30, 2019, Plaintiff filed a First Amended Complaint (“FAC”) (ECF
10    No. 7) re-naming all the same Defendants and re-alleging four First, Eighth, and
11    Fourteenth Amendment “Counts” or causes of action. See FAC at 2-23. He continued to
12    seek injunctive relief and an unspecified amount of damages. Id. at 25.
13           On December 20, 2019, the Court sua sponte dismissed Defendants Santana,
14    Paramo, Buckel, Covello, Murphy, and M. Voong based on Plaintiff’s failure to state a
15    claim pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b). See ECF No. 8 at 10. The
16    Court did find that Plaintiff’s FAC contained factual allegations sufficient to plausibly
17    state both a First Amendment retaliation claim and an Eighth Amendment conditions of
18    confinement claim as to Defendant Garcia, the only remaining Defendant. See id. at 9.
19    The Court directed the U.S. Marshal to effect service of summons with respect to
20    Plaintiff’s FAC upon Garcia. See id. at 10.
21           Garcia has filed a Motion to Dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ.
22    P. 12(b)(6) (ECF No. 14). Plaintiff has filed an Opposition (ECF No. 17) to which Garcia
23    has filed a Reply (ECF No. 18).
24           The Court has considered Plaintiff’s pleadings, as well as Defendant’s Motion as
25    submitted, and has determined no oral argument is necessary pursuant to S.D. Cal. CivLR
26    7.1. For the reasons explained, the Court GRANTS in part, and DENIES in part, Garcia’s
27    Motion to Dismiss (ECF No. 14), and ORDERS Garcia to file a responsive pleading
28    pursuant to Fed. R. Civ. P. 12(a)(4)(A).

                                                      2
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.146 Page 3 of 11



1     II.    Motion to Dismiss
2            A.    Standard of Review
3            “To survive a motion to dismiss, a complaint must contain sufficient factual
4     matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
5     v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
6     570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that
7     allows the court to draw the reasonable inference that the defendant is liable for the
8     misconduct alleged.” Id. at 679 (citing Twombly, 550 U.S. at 556). “Threadbare recitals
9     of the elements of a cause of action, supported by mere conclusory statements, do not
10    suffice.” Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555 (on motion to dismiss court is
11    “not bound to accept as true a legal conclusion couched as a factual allegation.”). “The
12    pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
13    demands more than an unadorned, the defendant-unlawfully-harmed-me accusation.”
14    Iqbal, 556 U.S. at 678 (citations omitted).
15           Nevertheless, claims asserted by pro se petitioners, “however inartfully pleaded,”
16    are held “to less stringent standards than formal pleadings drafted by lawyers.” Haines v.
17    Kerner, 404 U.S. 519-20 (1972). Thus, courts “continue to construe pro se filings
18    liberally when evaluating them under Iqbal.” Hebbe v. Pliler, 627 F.3d 338, 342 & n.7
19    (9th Cir. 2010) (citing Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (noting
20    that courts “have an obligation where the petitioner is pro se, particularly in civil rights
21    cases, to construe the pleadings liberally and to afford the petitioner the benefit of any
22    doubt.”)).
23    III.   Discussion
24           A.    Garcia’s Arguments
25           Garcia seeks dismissal of Plaintiff’s First Amendment retaliation claim pursuant to
26    Fed. R. Civ. P. 12(b)(6) (ECF No. 14). Alternatively, Garcia argues that he is entitled to
27    qualified immunity for Plaintiff’s First Amendment claims. Additionally, Garcia seeks
28    dismissal of Plaintiff’s claims for injunctive relief as moot and dismissal of claims

                                                     3
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.147 Page 4 of 11



1     against him in his official capacity. See ECF No. 14 (“Mem. of P&As in Supp. of Mot. to
2     Dismiss”) at 5-10.
3           B.     Plaintiff’s Allegations 1
4           Plaintiff divides the claims in his FAC into four separate causes of action. In Count
5     1, he claims Defendant A. Garcia, a Plant Operations Correctional Supervisor at RJD,
6     violated his First Amendment rights by retaliating against him for having filing numerous
7     CDCR 22s, CDCR 1824s and CDCR 602 inmate appeals related to the lack of clean air
8     vents and cable and power outlets in his cell. See FAC at 4‒8. Specifically, Plaintiff
9     claims Garcia, who is “second in command” and responsible for approving all “work
10    orders,” either authorized or supervised another inmate plumber to limit the flush
11    capabilities in Plaintiff’s cell “because [he] ke[pt] 602ing plant operations.” Id. at 5.
12          In Count 2, Plaintiff claims Garcia knew that the ventilation in Plaintiff’s cell was
13    toxic, personally interviewed him in response to his CDCR 602s, and acknowledged the
14    “need for cleaning of the interior of the [ventilation] system,” which was filled with “80‒
15    90%” of “foreign debri[s].” Plaintiff contends that while Garcia was personally aware of
16    a “substantial risk of serious harm” caused by his exposure to pathogens, carcinogens,
17    and mold, Garcia “ignored obvious dangers” and “failed to take reasonable steps to
18    abate” the harm it caused him. Id. at 9‒13.
19          C.     Retaliation Claims
20          Garcia argues Plaintiff’s retaliation claims are insufficient to state a plausible claim
21    for relief because he “cannot show that altering a toilet’s flushing mechanism is ‘adverse’
22    or that Defendant Garcia had any connection [to] the inmate plumber’s threatening
23    conduct.” See Def.’s Mem. of P&As in Supp. of Mot. to Dismiss at 5-7. Garcia also
24    argues that Plaintiff fails to allege that Garcia’s action in allegedly altering the “toilet
25    flushing capabilities in Plaintiff’s cell in response to Plaintiff’s inmate appeals” would
26
27
      1
       The Court will address only those allegations that remain in the action and which are
28    found in Count 1 and 2 of Plaintiff’s FAC.

                                                     4
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.148 Page 5 of 11



1     “chill a reasonable inmate’s exercise of his First Amendment rights.” See id. at 6.
2            “Within the prison context, a viable claim of First Amendment retaliation entails
3     five basic elements: (1) An assertion that a state actor took some adverse action against
4     an inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)
5     chilled the inmate's exercise of his First Amendment rights, and (5) the action did not
6     reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
7     567–68 (9th Cir. 2005) (citations omitted).
8            Adverse action taken against a prisoner “need not be an independent constitutional
9     violation.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012) (internal citations
10    omitted). A causal connection between the adverse action and the protected conduct can
11    be alleged by an allegation of a chronology of events from which retaliation can be
12    inferred. Id. The filing of grievances and the pursuit of civil rights litigation against
13    prison officials are both protected activities. Rhodes, 408 F.3d at 567–68. The prisoner
14    must allege either a chilling effect on future First Amendment activities, or that he
15    suffered some other harm that is “more than minimal.” Watison, 668 F.3d at 1114.
16    Finally, a prisoner successfully pleads that the action did not reasonably advance a
17    legitimate correctional goal by alleging, in addition to a retaliatory motive, that the
18    defendant’s actions were “arbitrary and capricious” or that they were “unnecessary to the
19    maintenance of order in the institution.” Id.
20           For the reasons set forth below, the Court finds Plaintiff’s Complaint contains
21    “sufficient factual matter, accepted as true, to ‘state a [retaliation] claim to relief that is
22    plausible on its face.’” Iqbal, 556 U.S. at 678. Of fundamental import to prisoners are
23    their First Amendment “right[s] to file prison grievances,” Bruce v. Ylst, 351 F.3d 1283,
24    1288 (9th Cir. 2003), and “[a] statement that ‘warns’ a person to stop doing something
25    carries the implication of some consequence of a failure to heed the warning.” Brodheim
26    v. Cry, 584 F.3d 1262, 1270 (9th Cir. 2009). Thus, “the mere threat of harm can be
27    adverse action, regardless of whether it is carried out because the threat itself can have a
28    chilling effect.” Id. (citing Rhodes, 408 F.3d at 568 n.11).

                                                      5
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.149 Page 6 of 11



1           Here, Plaintiff alleges to have engaged in protected conduct, i.e., to have submitted
2     administrative grievances naming Garcia, “along with other Plant Operations prison
3     officials.” FAC at 4, 8. Plaintiff contends that Garcia, who is “second in command” and
4     responsible for approving all “work orders,” either authorized or supervised another
5     inmate plumber to limit the flush capabilities in Plaintiff’s cell “because Plaintiff ke[pt]
6     602ing plant operations.” Id. at 5. Garcia argues that “the alleged inconvenience
7     regarding Plaintiff’s toilet’s flushing frequency did not rise to the level of a harm that is
8     ‘more than minimal’ or of a nature as would be expected to chill or silence a person of
9     ordinary firmness from future First Amendment activities.” See Def’s P&As in Supp. of
10    Mot. to Dismiss at 6.
11          Plaintiff claims that an “inmate plumber altered the flush capability of the toilet in
12    the Plaintiff’s cell.” See FAC 4. Plaintiff alleges that “[i]n prison, it is well known to
13    have a limit on cell toilet flushes causes an adverse living condition.” Id. The Court finds
14    that Plaintiff has alleged facts to show that the limited plumbing in his cell constitutes an
15    “adverse action.” See Gaddy v. Cook, 2013 WL 5400283, at *2 (N.D. Cal. Sept. 26,
16    2013) (finding prisoner’s claims of being transferred to cell with poor ventilation and
17    plumbing in retaliation for filing grievances sufficient to state a colorable First
18    Amendment claim).
19          In addition, Garcia also argues that Plaintiff fails to “allege that Defendant Garcia
20    had any knowledge” that an “inmate plumber would threaten Plaintiff after Plaintiff
21    confronted the inmate about his work.” He further argues that Plaintiff “fails to allege
22    that Defendant Garcia had any role in the inmate plumber’s threatening conduct, or the
23    unknown plant supervisor’s conduct.” See Def’s P&As in Supp. of Mot. to Dismiss at 7.
24          “Because direct evidence of retaliatory intent rarely can be pleaded in a complaint,
25    [the] allegation of a chronology of events from which retaliation can be inferred is
26    sufficient to survive dismissal.” Watison, 668 F.3d at 1114. Here, Plaintiff claims that he
27    filed a number of grievances, that were responded to by Garcia, in March and April of
28    2019 relating to the lack of clean air vents and cable and power outlets in his cell. See

                                                     6
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.150 Page 7 of 11



1     FAC at 4-8. Plaintiff alleges that the adverse action regarding the plumbing changes was
2     made to his cell “two days after filing a CDCR 22 to Defendant A. Garcia asking about
3     prison conditions.” Id. at 5. “[T]iming can properly be considered as circumstantial
4     evidence of retaliatory intent.” Pratt v. Rowland, 65 F.3d 802, 808 (9th Cir. 1995).
5     Plaintiff also alleges “[a]n inmate plumber is not to replace or alter plumbing parts
6     without supervision, parts, or a work order and that all “plant operation work orders are
7     approved or disapproved by Defendant A. Garcia.” Id. Based on these allegations, the
8     Court finds that Plaintiff has alleged facts to show that the chronology of events between
9     the filing of his grievances to Garcia and the alleged adverse action is sufficient to allege
10    retaliatory intent on the part of Garcia.
11          Finally, Garcia argues that Plaintiff “fails to explain in what manner his toilet’s
12    flushing” would have “’chilled’ his First Amendment rights.” Def’s P&As in Supp. of
13    Mot. to Dismiss at 6. Plaintiff’s alleges in his FAC that Garcia informed other inmates
14    that Plaintiff had filed grievances regarding “plant operations.” See FAC at 7. As a
15    result, Plaintiff claims Garcia was responsible for the threats purportedly made to
16    Plaintiff by inmate plumbers under the supervision of Garcia. Id. at 6. The Court finds
17    that Plaintiff has adequately alleged facts to support the fourth element of a retaliation
18    claim. See Rhodes, 408 F.3d at 568 (“[A]t the pleading stage, we have never required a
19    litigant, per impossibile, to demonstrate a total chilling of his First Amendment rights to
20    file grievances and to pursue civil rights litigation in order to perfect a retaliation claim.”)
21    (emphasis original).
22          Assuming these facts true, as it must at this stage of the case, the Court finds
23    Plaintiff’s allegations sufficient to support a plausible entitlement to relief. See Iqbal, 556
24    U.S. at 678.
25          For these reasons, Garcia’s Motion to Dismiss Plaintiff’s First Amendment
26    retaliation claims pursuant to Fed. R. Civ. P. 12(b)(6) must be DENIED.
27    ///
28    ///

                                                     7
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.151 Page 8 of 11



1           D.     Qualified Immunity
2           “Government officials enjoy qualified immunity from civil damages unless their
3     conduct violates ‘clearly established statutory or constitutional rights of which a
4     reasonable person would have known.’” Jeffers v. Gomez, 267 F.3d 895, 910 (9th Cir.
5     2001) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). When presented with a
6     qualified immunity defense, the central questions for the court are: (1) whether the facts
7     alleged, taken in the light most favorable to Plaintiff, demonstrate that the Defendant’s
8     conduct violated a statutory or constitutional right; and (2) whether the right at issue was
9     “clearly established” at the time it is alleged to have been violated. Saucier v. Katz, 533
10    U.S. 194, 201 (2001). Although Saucier originally required the Court to answer these
11    questions in order, the U.S. Supreme Court has held that “while the sequence set forth
12    there is often appropriate, it should no longer be regarded as mandatory.” Pearson v.
13    Callahan, 555 U.S. 223, 236 (2009).
14          The qualified immunity inquiry must be undertaken in light of the specific context
15    of the case. Saucier, 533 U.S. at 201. In this case, the right still at issue is Plaintiff’s free
16    exercise of his religion without imposing a substantial burden on this exercise. Clement
17    v. Gomez, 298 F.3d 898, 906 (9th Cir. 2002) (quoting Saucier, 533 U.S. at 202).
18    In support of his argument for qualified immunity, Garcia argues that “assuming the
19    Court finds that the changing of Plaintiff’s toilet flush capabilities was an “adverse
20    action,” no case law exists that “would establish ‘beyond debate’ that an inmate is
21    entitled to a certain frequency of toilet flushes.” See Def’s P&As in Supp. of Mot. to
22    Dismiss at 8 (citing Bocanegra v. Cate, 2013 WL 4049506, at * 3 (N.D. Cal. Aug. 8,
23    2013).
24          Garcia’s reliance on Bocanegra is misplaced. In Bocanegra, the inmate alleged
25    that the lack of proper plumbing rose to the level of an Eighth Amendment violation. The
26    court found the lack of proper plumbing did not support a retaliation claim. However, it
27    has been clearly established since 2012 that an adverse action taken against a prisoner
28    “need not be an independent constitutional violation” in order to state a retaliation claim.

                                                     8
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.152 Page 9 of 11



1     Watison, 668 F.3d at 1114 (internal citations omitted). Plaintiff does not need to allege
2     that the purported tampering with the toilet flushing in his cell was a violation of his
3     Eighth Amendment rights or an independent constitutional violation. Instead, he need
4     only allege that it constituted an “adverse action.” As stated above, the Court has already
5     determined that he met this standard.
6           Garcia argues that “a reasonable public official in Defendant’s position could not
7     have predicted that changing toilet flushing mechanism – without more – would
8     constitute a violation of the First Amendment.” See Def’s P&As in Supp. of Mot. to
9     Dismiss at 8. Garcia’s argument misses the mark. Again, it is not the allegation of the
10    change in the plumbing of Plaintiff’s cell alone that forms the basis of his retaliation
11    claim. Plaintiff alleges that this action was taken by Garcia because of the grievances he
12    filed against Garcia. The question is whether a reasonable public official in Garcia’s
13    position could have predicted that taking an adverse action against Plaintiff, in response
14    to Plaintiff filing grievances against him, would constitute a violation of the First
15    Amendment. Rhodes, 408 F.3d at 567–68. Garcia does not address this inquiry in his
16    moving papers seeking qualified immunity.
17          Thus, while the Court notes “a resolution of the factual issues may well relieve
18    [Defendant] of any liability in this case,” Clement, 298 F.3d at 906, Saucier instructs the
19    Court at this stage of the proceedings to presume the Plaintiff’s well-pleaded facts are
20    true. Saucier, 533 U.S. at 201. Assuming they are, this Court finds both that Plaintiff has
21    sufficiently alleged a First Amendment retaliation claim against Garcia and that it would
22    be clear to a reasonable officer in Garcia’s position that to take an adverse action against
23    Plaintiff in response to the filing of grievances, in light of only the circumstances as they
24    are currently alleged, would violate clearly established law. Saucier, 533 U.S. at 202.
25          Accordingly, Garcia’s Motion to Dismiss Plaintiff’s Complaint on qualified
26    immunity grounds is DENIED.
27    ///
28    ///

                                                    9
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.153 Page 10 of 11



1           E.     Injunctive Relief claim
2           Garcia also seeks dismissal of Plaintiff’s claims of injunctive relief on the ground
3     that they are moot in light of Plaintiff’s transfer to another prison. See Def’s P&As in
4     Supp. of Mot. to Dismiss at 9. The claims in Plaintiff’s FAC arose when he was housed
5     at RJD and he is currently incarcerated at Valley State Prison. See Notice of Change of
6     Address, ECF No. 12. The Court agrees Plaintiff’s claims for injunctive relief arising at
7     RJD are moot. See Dilley v. Gunn, 64 F.3d 1365, 1368 (9th Cir. 1995) (An inmate’s
8     transfer to a different prison while conditions of confinement claims are pending moot
9     any claims for injunctive relief.) Garcia’s Motion to Dismiss Plaintiff’s claims for
10    injunctive relief is GRANTED.
11          F.     Official capacity
12          Finally, Garcia seeks dismissal of Plaintiff’s FAC to the extent he seeks money
13    damages against him based on actions taken in his “official” capacity. See Def’s P&As in
14    Supp. of Mot. to Dismiss at 9-10. While the Eleventh Amendment bars a prisoner’s
15    section 1983 claims against state actors sued in their official capacities, Will v. Michigan,
16    491 U.S. 58, 66 (1989), it does not bar damage actions against state officials sued in their
17    personal or individual capacities. Hafer v. Melo, 502 U.S. 21, 31 (1991); Pena v.
18    Gardner, 976 F.2d 469, 472-73 (9th Cir. 1992). When a state actor is alleged to have
19    violated both federal and state law and is sued for damages under section 1983 in his
20    individual or personal capacity, there is no Eleventh Amendment bar, even if state law
21    provides for indemnification. Ashker v. California Dep’t of Corrections, 112 F.3d 392,
22    395 (9th Cir. 1997).
23          The Supreme Court has made it clear that a plaintiff can establish personal liability
24    in a section 1983 action simply by showing that the official acted under color of state law
25    in deprivation of a federal right. Hafer, 502 U.S. at 25. Thus, the Court GRANTS
26    Garcia’s Motion to Dismiss on Eleventh Amendment grounds only to the extent that
27    Plaintiff seeks damages against him in his official capacity.
28    ///

                                                   10
     Case 3:19-cv-01113-JAH-MDD Document 19 Filed 05/26/20 PageID.154 Page 11 of 11



1     IV.   Conclusion and Order
2           Accordingly, the Court:
3           (1) DENIES Garcia’s Motion to Dismiss Plaintiff’s First Amendment retaliation
4     claims pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 14);
5           (2) DENIES Garcia’s Motion to Dismiss Plaintiff’s First Amendment retaliation
6     claims on qualified immunity grounds;
7           (3) GRANTS Garcia’s Motion to Dismiss Plaintiff’s claims for injunctive relief;
8           (4) GRANTS Garcia’s Motion to Dismiss the claims against him to the extent
9     they are based upon his acting in his official capacity; and
10          (5) ORDERS Garcia to file a responsive pleading pursuant to Fed. R. Civ. P.
11    12(a)(4)(A).
12          IT IS SO ORDERED.
13
14
15    Dated: May 26, 2020
16                                                Hon. John A. Houston
                                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

                                                   11
